Name: Commission Implementing Regulation (EU) NoÃ 186/2013 of 5Ã March 2013 entering a name in the register of protected designations of origin and protected geographical indications (Salame Felino (PGI))
 Type: Implementing Regulation
 Subject Matter: foodstuff;  animal product;  marketing;  agricultural structures and production;  consumption;  Europe
 Date Published: nan

 6.3.2013 EN Official Journal of the European Union L 62/4 COMMISSION IMPLEMENTING REGULATION (EU) No 186/2013 of 5 March 2013 entering a name in the register of protected designations of origin and protected geographical indications (Salame Felino (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(b) thereof, Whereas: (1) In accordance with Article 6(2) of Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2), Italys application to register the name Salame Felino was published in the Official Journal of the European Union (3). (2) Pursuant to Article 7 of Regulation (EC) No 510/2006, statements of objection substantiated under Article 7(3)(a), (c) and (d) of that Regulation were notified to the Commission by Belgium, Germany and the Netherlands. In its letter of 27 September 2011 the Commission invited the interested parties to engage in appropriate consultations. (3) At the end of the appropriate consultation period Belgium and the Netherlands reached an agreement with Italy. Under that agreement the qualitative description of the raw materials was amended to include a reference to the classification set out in the carcass definition table contained in Annex V to Council Regulation (EC) No 1234/2007 (4), the geographical limitation of slicing and packaging operations was removed and a number of minor textual amendments made. (4) No agreement was, however, reached between Germany and Italy during the appropriate consultation period. (5) Given that no agreement was reached between all the parties within a timeframe of six months, the Commission must adopt a decision. (6) Germanys objection related to non-compliance with Article 5(2) of Commission Regulation (EC) No 1898/2006 (5) concerning the origin of the raw materials. It should be noted that the registration application places no geographical restriction on such origins, as confirmed by the amendment proposed by Italy based on the agreement reached with Belgium and the Netherlands. (7) The objector also maintained that the requirement that a specific quality, reputation or other characteristics [be] attributable to that geographical origin is not met. As Italy based its application for registration as a geographical indication on the reputation acquired by Salame Felino, the file followed this line of argument. The objector, it should be noted, neither disputes nor presents any argument casting doubt on that reputation. The conditions laid down in Article 2 of Regulation (EC) No 510/2006 have therefore been fulfilled. (8) As no evidence has been adduced in support of Germanys third ground for objection, namely that the name proposed for registration is a generic name, the generic nature has by no means been established. (9) In its statement of objection and further to the appropriate consultations, Belgium cited Article 7(3)(c) of Regulation (EC) No 510/2006, under which statements of objection are admissible if they show that the registration of the name proposed would jeopardise [ ¦] the existence of products which have been legally on the market for at least five years preceding the date of the publication provided for in Article 6(2). A transitional period of up to five years may in this case be permitted where a statement of objection has been declared admissible on these grounds. Belgiums statement of objection refers to the undertakings Reulen bvba and Salaisons Salamone SA and demonstrates that they produce and market a Felino-type salami. (10) In the light of the above, the name should therefore be registered, the amended single document published and a five-year transitional period introduced in favour of the above undertakings. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 The name contained in Annex I to this Regulation shall be entered in the register. Article 2 A transitional period of five years shall be established in favour of the undertakings Reulen bvba and Salaisons Salamone SA referred to in Belgiums statement of objection. Article 3 The amended single document is contained in Annex II to this Regulation. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ C 19, 20.1.2011, p. 11. (4) OJ L 299, 16.11.2007, p. 1. (5) OJ L 369, 23.12.2006, p. 1. ANNEX I Agricultural products listed in Annex I to the Treaty, intended for human consumption: Class 1.2: Meat products (cooked, salted, smoked, etc.) ITALY Salame Felino (PGI) ANNEX II SINGLE DOCUMENT COUNCIL REGULATION (EC) No 510/2006 (1) SALAME FELINO EC No: IT-PGI-0005-0597-11.04.2007 PGI (X) PDO ( ) 1. Name Salame Felino 2. Member State or third country Italy 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.2: Meat products (cooked, salted, smoked, etc.) 3.2. Description of product to which the name in (1) applies When released for consumption, Salame Felino PGI must be cylindrical, with one end fatter than the other. Its outer surface must be of a whitish/greyish colour and slightly powdery owing to the surface development of a small quantity of indigenous mould. Salame Felino PGI must have the following characteristics:  weight: between 200 g and 4,5 kg;  size: irregular cylindrical shape, between 15 cm and 130 cm long;  organoleptic characteristics: when cut, the slices must be firm but not springy; they must be homogeneous and lean, ruby red in colour, free of blemishes, and have a mild and delicate flavour;  chemical and chemico-physical characteristics: total protein min. 23 % collagen/protein ratio max. 0,10 water/protein ratio max. 2,00 fat/protein ratio max. 1,50 pH > 5,3 total lactobacilli > 100 000 3.3. Raw materials (for processed products only) Salame Felino PGI is produced from pig meat in the manner described below:  the animals used must be purebred pigs of the basic traditional Large White and Landrace breeds or animals derived from those breeds, as well as improved types as listed in the Italian Herd Book;  also allowed are animals derived from the Duroc breed, as well as improved types as listed in the Italian Herd Book;  animals of other breeds, crossbred or hybrid, are also allowed, provided that their carcasses come under classes U, R or O, as defined in the pig carcass classification table in Annex V to Regulation (EC) No 1234/2007, as amended;  in line with tradition, animals carrying unfavourable traits, and in particular susceptibility to stress (PSS), are in any case not permitted; nowadays, such traits can be objectively detected in animals post mortem and in cured products;  purebred Belgian Landrace, Hampshire, Pietrain, Duroc and Spotted Poland animals are in any case not permitted;  the genetic types used must allow the achievement of high weights and good yields and, in any case, an average live weight per animal of 160 kg +/  10 %;  the minimum age at slaughter is nine months;  boars and sows must not be used;  the pigs must be slaughtered in an optimum state of health and completely bled;  the cuts of meat used to produce Salame Felino PGI must be pieces of choice muscle or fat tissue such as the forward part of the belly (testa di pancetta) and/or minced meat from under the shoulder (trito di banco (sottospalla)). The meat used must not have undergone any freezing. The muscle and fat tissue must be carefully cleaned, with the soft adipose tissue and larger pieces of connective matter being removed. The meat (muscle and fat tissue) used for Salame Felino PGI must be put into a cold store at a temperature of not less than  1 °C and arranged in such a way as to allow the muscle tissue to dry out well. The mix must be minced using a meat grinder (fitted with perforated plates with 6-8 mm holes). The meat must then be mixed with salt (2-2,8 %), whole pepper and/or pepper pieces (0,03-0,06 %) and ground garlic. Use may also be made of:  dry white wine, up to a maximum of 400 cl per 100 kg of meat, so as to accentuate the aroma and flavour;  sugar and/or dextrose and/or fructose: 0-0,3 %;  fermentation starter cultures: such starter cultures must be used in line with best practice, taking into consideration the specific characteristics of the starter cultures for Salame Felino. Their function is to develop the products aroma and flavour through their lipolytic and proteolytic effect, stabilising the colour and limiting acidification;  sodium and/or potassium nitrate (maximum 300 mg/kg), sodium and/or potassium nitrite (maximum 150 mg/kg), ascorbic acid and its sodium salt (maximum 1 g/kg). 3.4. Feed (for products of animal origin only) Marketed feed must comply with trade standards. The feed should preferably be in liquid form (swill or mash), and is traditionally mixed with whey. For the feed permitted for animals up to 80 kg live weight, the dry matter content from grain must not be less than 45 % of the total. For the feed permitted during the fattening stage, the dry matter from grain must not be less than 55 % of the total. 3.5. Specific steps in production that must take place in the defined geographical area The specific steps in production are:  mincing with a meat grinder;  mixing the mince and the added salt, pepper and garlic; wine, sugars, fermentation starter cultures, sodium or potassium nitrate, sodium or potassium nitrite and ascorbic acid and its sodium salt may also be used;  filling the mix into natural hog casing;  tying with twine (not netted);  drying and curing. 3.6. Specific rules concerning slicing, grating, packaging, etc. Salame Felino must be sliced and packaged under the surveillance of the authorised body in line with the provisions of the monitoring plan. Indeed, owing to the delicate nature of the product, and because the slicing and packaging stages are potentially harmful, it is essential that the period during which the slices remain in contact with the air is as short as possible, so as to prevent them taking on a brown colour. 3.7. Specific rules concerning labelling Salame Felino PGI may be released for consumption either whole, with only the label and possibly the seal; thickly cut, in vacuum packs or in a protective atmosphere; or sliced, in vacuum packs or in a protective atmosphere. The name Salame Felino followed by the wording Protected Geographical Indication or the abbreviation PGI (translated into the language in which the product is being marketed) must be affixed to the label or, where relevant, the seal, in clear, indelible characters that can be easily distinguished from any other writing on the label/seal, followed by the Community graphic symbol and the company mark. 4. Concise definition of the geographical area The Salame Felino PGI production area is the administrative territory of the Province of Parma. 5. Link with the geographical area 5.1. Specificity of the geographical area The Salame Felino PGI production area, which covers the whole Province of Parma, is marked by the presence of both hilly and flat areas, as well as lakes and salt mines. The geographical area was defined by making reference to an in-depth historical reconstruction of the production practices that gave rise to the creation of this typical product. These practices are linked to the age-old traditions of pork butchery and curing which have been facilitated by the presence, since antiquity, of salt mines and distinctive climatic conditions resulting from the presence of specific levels of humidity, exposure to marine air currents and the concentration of large wooded areas. In the Parma hills, it has always been possible to combine the techniques of the plain with the salt of Salsomaggiore. The phrase techniques of the plain means those methods for processing and curing pig meat that developed as far back as the Etruscan and Roman period owing to the presence of pig farms dedicated, among other things, to supplying food for the Roman legions. In the hills around the plain, these techniques were combined with the opportunity to make easier use of the salt from the Salsomaggiore mines as a result of the hills being the traditional focal point for processing the salt, which, being a precious substance, was processed in areas that were located far from communication routes and were thus more secure from possible raids. Indeed, because of the presence of these salt mines, the salting and processing of pig meat has, since 1300, led to the manufacture of products that are recognised at both national and international level. 5.2. Specificity of the product Salame Felino PGI differs from other products in the same commercial category owing to its firmness and non-springy consistency, its uniformity, and its ruby red colour. Its flavour is mild and delicate. Unlike the vast majority of salamis on the market, Salame Felino is packed exclusively in natural casings (i.e. never synthetic ones). It is free of lactose and powdered milk and has a moderately high pH, with the resultant improvement in the organoleptic qualities. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) Salame Felino PGIs reputation is attested to by a copious bibliography of references and citations. The first references date back as far as certain Latin authors of the 1st century AD (Apicus  De re coquinaria). Salame Felino was well known in the courts that subsequently established themselves in the capital, from the Farnese to the Bourbons to Duchess Marie Louise. The oldest depiction of the product seems to be found in the decoration of the interior of the Baptistery of Parma (1196-1307). On the frieze slab dedicated to the Aquarius sign of the zodiac, two salamis can be seen at the hearth on a rotating saucepan stand. These salamis are of a size and shape that can still be found today and are the same as those of Salame Felino PGI. A 1766 census of the pig population revealed that the Marquisate of Felino was the most lively pig market in the district. Dating from the same period are price lists for the Felino area quoting prices for lean and fatty salami. Reports of customs and culinary traditions for the early 19th century reveal that there was a distinctive method of processing pig meat into salami in the area around the town of Felino. The entry Salame Felino appeared in the Italian dictionary in 1905 and, in 1912, the production of salami in Felino was examined in the Ministry of Agricultures report on economic performance for the year. Since 1927, the relevant local public institutions have granted salami produced in the Province of Parma the name Salame Felino. Indeed, this name must obviously have already enjoyed particular renown and reputation, and thus been particularly recognisable, if the Office and Provincial Council of the National Economy felt that promoting its commercial use was a means of boosting the prosperity of the province. Still today, the fact that the production of Salame Felino is rooted in the territory of the Province of Parma can be seen through research and studies into the areas gastronomic culture. Indeed, many reviews have linked Salame Felino to the provinces gastronomy, citing it as one of Parmas most highly appreciated sausage meat products, the quality of which is inextricably linked to the centuries-old tradition that developed and is maintained unchanged only in the valleys of the Province of Parma. To this should be added the many events that continue to be organised both in Italy and abroad by both the local and the provincial authorities of Parma in honour of Salame Felino, with stands being set up to offer tastings and information material on the characteristics of the product and its historical production in the Province of Parma. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) The Ministry referred to below launched the national objection procedure with the publication of the proposal for recognising the protected geographical indication Salame Felino in the Official Gazette of the Italian Republic. The full text of the product specification is available:  at the following site: http://www.politicheagricole.it/flex/cm/pages/ServeBLOB.php/L/IT/IDPagina/3335 or  by going directly to the home page of the Ministry of Agriculture, Food and Forestry Policy (www.politicheagricole.it) and clicking on Prodotti di QualitÃ (on the left of the screen) and then on Disciplinari di Produzione allesame dellUE (Reg CE 510/2006). (1) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs.